


110 HR 1602 IH: Hurricanes Katrina and Rita

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1602
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure environmental justice in the areas affected by
		  Hurricanes Katrina and Rita.
	
	
		1.Short titleThis Act may be cited as the
			 Hurricanes Katrina and Rita
			 Environmental Justice Act of 2007.
		2.FindingsCongress finds the following:
			(1)In June 2005, the
			 Administration announced that it was removing race and class from special
			 consideration in its definition of environmental justice, departing from
			 President Clinton’s 1994 Executive Order 12898 on Environmental Justice which
			 mandated that all Federal agencies generate agency-specific strategies to
			 address the disproportionate pollution experienced by minority
			 communities.
			(2)Years before
			 Hurricane Katrina, environmental justice activists were anticipating the
			 racially disproportionate effects of climate change, in terms of coastal
			 flooding and the health effects of heat waves, through the Environmental
			 Justice and Climate Change Initiative (EJCC). As their 2002 fact sheet stated:
			 “People of color are concentrated in urban centers in the South, coastal
			 regions, and areas with substandard air quality. New Orleans, which is 62
			 percent African-American and 2 feet below sea level, exemplifies the severe and
			 disproportionate impacts of climate change in the United States.
			(3)Numerous studies
			 have concluded that many diseases, including cancer, heart disease, asthma,
			 birth defects, behavioral disorders, infertility, and obesity, are caused or
			 exacerbated by environmental hazards.
			(4)Of the chemicals
			 produced in the United States annually in quantities greater than 10,000
			 pounds, only 43 percent of such chemicals have been tested for their potential
			 human toxicity and only 7 percent have been studied to assess effects on human
			 development.
			(5)Approximately
			 126,000,000 people in the United States live in areas of non-attainment for
			 pollutants that have health-based standards.
			(6)In the United
			 States, air pollution is estimated to be associated with 50,000 premature
			 deaths and with $50,000,000,000 in health-related costs annually.
			(7)In children,
			 environmental toxins are estimated to cause up to 35 percent of asthma cases,
			 up to 10 percent of cancer cases, and up to 20 percent of neurobehavioral
			 disorders.
			(8)People of color
			 are almost three times more likely than Caucasians to be hospitalized or die
			 from asthma and other respiratory illnesses linked to air pollution. Asthma
			 accounts for 10 million lost school days, 1.2 million emergency room visits, 15
			 million outpatient visits, and over 500,000 hospitalizations each year in the
			 United States.
			(9)Consequently, the
			 people who live in these communities are inundated with significant
			 environmental and health hazards related to toxic waste sites, mining
			 operations, incinerators, oil exploration, and other harmful developments. In
			 the United States, approximately 60 percent of African Americans live in
			 communities with uncontrolled toxic waste sites. Three out of five of the
			 largest hazardous waste landfills in the United States are located in
			 predominantly African American or Latino communities.
			(10)Hurricane Katrina
			 struck a region that is disproportionately African American and poor. African
			 Americans make up twelve percent of the United States population. Nearly 68
			 percent of the population of New Orleans is African American. The African
			 American population in the Coastal Mississippi counties where Hurricane Katrina
			 struck ranged from 25 percent to 87 percent. Twenty-eight percent of New
			 Orleans residents live below the poverty level and more than 80 percent of
			 those are African American. Fifty percent of all New Orleans children live in
			 poverty. The poverty rate was 17.7 percent in Gulfport, Mississippi and 21.2
			 percent in Mobile, Alabama in 2000. Nationally, in 2000, 11.3 percent of people
			 in the United States and 22.1 percent of African Americans were living below
			 the poverty line.
			(11)New Orleans is
			 prototypical of environmental justice issues in the Gulf Coast region. Before
			 Hurricane Katrina, the City of New Orleans was struggling with a wide range of
			 environmental justice issues and concerns. Its location along the Mississippi
			 River Chemical Corridor increased its vulnerability to environmental threats.
			 The City of New Orleans had an extremely high childhood environmental lead
			 poisoning problem. There were ongoing air quality impacts and resulting high
			 asthma and respiratory disease rates and frequent visits to emergency rooms for
			 treatment by both children and adults. Environmental health problems and issues
			 related to environmental exposure was a grave issue of concern for New Orleans
			 residents.
			(12)New Orleans and
			 outlying areas suffered severe environmental damage during Hurricane Katrina,
			 the extent to which has yet to be determined. The post-Hurricane Katrina New
			 Orleans has been described as a “cesspool” of toxic chemicals, human waste,
			 decomposing flesh, and surprises that remain to be uncovered in the sediments.
			 Massive amounts of toxic chemicals were used and stored along the Gulf Coast
			 before the storm. Literally thousands of sites in the storm’s path used or
			 stored hazardous chemicals, from the local dry cleaner and auto repair shops to
			 Superfund sites and oil refineries in Chalmette and Meraux, Louisiana, where
			 there are enormous stores of ultra-hazardous hydrofluoric acid. In the
			 aftermath of the storm some sites were damaged and leaked. Residents across the
			 Gulf Coast and the media reported oil spills, obvious leaks from plants,
			 storage tankards turned on end, and massive fumes.
			(13)Short-term
			 rebuilding objectives must not outweigh long-term public health protection for
			 all people in the United States and the environment on which such people
			 depend.
			3.DefinitionsFor purposes of this Act:
			(1)Advisory
			 committeeThe term
			 Advisory Committee means the advisory committee established by
			 section 6.
			(2)Environmental
			 justice
				(A)In
			 generalThe term environmental justice means the
			 fair treatment of people of all races, cultures, and socioeconomic groups with
			 respect to the development, adoption, implementation, and enforcement of laws,
			 regulations, and policies affecting the environment.
				(B)Fair
			 treatmentThe term fair treatment means policies and
			 practices that will minimize the likelihood that a minority, low-income
			 community that is rural or urban will bear a disproportionate share of the
			 adverse environmental consequences, or be denied reasonable access to the
			 environmental benefits, resulting from implementation of a Federal program or
			 policy in the Hurricanes Katrina and Rita affected area.
				(3)Federal
			 agencyThe term Federal agency means—
				(A)each Federal
			 entity represented on the Working Group;
				(B)any other entity
			 that conducts any Federal program or activity that substantially affects human
			 health or the environment; and
				(C)each Federal
			 agency that implements any program, policy, or activity applicable to Native
			 Americans.
				(4)Hurricanes
			 Katrina and Rita affected areaThe term Hurricanes Katrina
			 and Rita affected area means the area for which the President has
			 declared the existence of a major disaster, in accordance with section 401 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170), as a consequence of Hurricanes Katrina and Rita.
			(5)Working
			 groupThe term Working Group means the interagency
			 working group established by section 4.
			4.Hurricanes
			 Katrina and Rita environmental justice responsibilities of Federal
			 agencies
			(a)Hurricanes
			 Katrina and Rita environmental justice missionTo the greatest
			 extent practicable, the head of each Federal agency shall make achieving
			 environmental justice part of its mission by identifying and addressing, as
			 appropriate, disproportionately high and adverse human health or environmental
			 effects of its programs, policies, and activities on minority, low-income
			 populations that are rural or urban in the Hurricanes Katrina and Rita affected
			 area.
			(b)NondiscriminationEach
			 Federal agency shall conduct its programs, policies, and activities in a manner
			 that ensures that such programs, policies, and activities do not have the
			 effect of excluding any person or group from participation in, denying any
			 person or group the benefits of, or subjecting any person or group to
			 discrimination under, such programs, policies, and activities, because of race,
			 color, national origin, or income.
			5.Hurricanes Katrina
			 and Rita interagency environmental justice working group
			(a)Creation and
			 compositionThere is hereby established the Hurricanes Katrina
			 and Rita Interagency Working Group on Environmental Justice, to be comprised of
			 the following:
				(1)The heads of the
			 following executive agencies and offices (or their designees):
					(A)The Department of
			 Defense.
					(B)The Department of
			 Health and Human Services.
					(C)The Department of
			 Housing and Urban Development.
					(D)The Department of
			 Homeland Security.
					(E)The Department of
			 Labor.
					(F)The Department of
			 Agriculture.
					(G)The Department of
			 Transportation.
					(H)The Department of
			 Justice.
					(I)The Department of
			 the Interior.
					(J)The Department of
			 Commerce.
					(K)The Department of
			 Energy.
					(L)The Environmental
			 Protection Agency.
					(M)The Office of
			 Management and Budget.
					(2)Not more than 4
			 representatives of community-based and local nonprofit organizations,
			 designated by the Governors of the States in the Hurricanes Katrina and Rita
			 affected area acting jointly.
				(3)Not more than 4 State and local civic
			 leaders, designated by the Governors of the States in the Hurricanes Katrina
			 and Rita affected area acting jointly.
				(4)Not more than 4
			 elected officials, designated by the Governors of the States in the Hurricanes
			 Katrina and Rita affected area acting jointly.
				(b)FunctionsThe
			 Working Group shall—
				(1)provide guidance
			 to Federal and State agencies on criteria for identifying disproportionately
			 high and adverse human health or environmental effects on minority, low-income
			 populations that are rural or urban;
				(2)coordinate with,
			 provide guidance to, and serve as a clearinghouse for, Federal and State
			 agencies as Federal agencies develop or revise an environmental justice
			 strategy under section 5, in order to ensure that the administration,
			 interpretation, and enforcement of programs, policies, and activities are
			 undertaken in a consistent manner;
				(3)assist in
			 coordinating research by, and stimulating cooperation among, the Environmental
			 Protection Agency, the Department of Health and Human Services, the Department
			 of Housing and Urban Development, and other Federal agencies conducting
			 research or other activities in accordance with strategies under section
			 5;
				(4)assist in
			 coordinating data collection, maintenance, and analysis required by this
			 Act;
				(5)examine existing
			 data and studies on environmental justice within the Hurricanes Katrina and
			 Rita affected area;
				(6)hold public
			 meetings and otherwise solicit public participation and consider complaints as
			 required under subsection (c); and
				(7)develop
			 interagency model projects on environmental justice that evidence cooperation
			 among Federal and State agencies.
				(c)Public
			 participationThe Working Group shall—
				(1)hold public
			 meetings and otherwise solicit public participation, as appropriate, for the
			 purpose of fact-finding with regard to implementation of this Act, and prepare
			 for public review a summary of the comments and recommendations provided;
			 and
				(2)receive, consider,
			 and in appropriate instances conduct inquiries concerning complaints regarding
			 environmental justice and the implementation of this Act by Federal and State
			 agencies.
				(d)Annual
			 reports
				(1)In
			 generalEach fiscal year following enactment of this Act, the
			 Working Group shall submit to the President, through the Office of the Deputy
			 Assistant to the President for Environmental Policy and the Office of the
			 Assistant to the President for Domestic Policy, a report that describes the
			 implementation of this Act, including a report on the final environmental
			 justice strategies described in section 5 and annual progress made in
			 implementing those strategies.
				(2)Copy of
			 reportThe President shall
			 transmit a copy of each report submitted to the President under paragraph (1)
			 to the Speaker of the House of Representatives, the President of the Senate,
			 and the Governor of each State in the Hurricanes Katrina and Rita affected
			 area.
				6.Federal agency
			 strategies
			(a)Agency-wide
			 strategiesEach Federal agency shall develop an agency-wide
			 environmental justice strategy that identifies and addresses disproportionally
			 high and adverse human health or environmental effects or disproportionally low
			 benefits of its programs, policies, and activities with respect to minority,
			 low-income populations that are rural or urban.
			(b)RevisionsEach
			 strategy developed pursuant to subsection (a) shall identify programs,
			 policies, planning, and public participation processes, rulemaking, and
			 enforcement activities related to human health or the environment that should
			 be revised to—
				(1)promote
			 enforcement of all health and environmental statutes in areas with minority,
			 low-income populations that are rural or urban;
				(2)ensure greater
			 public participation;
				(3)improve research
			 and data collection relating to the health and environment of minority,
			 low-income populations that are rural or urban; and
				(4)identify
			 differential patterns of use of natural resources among minority, low-income
			 populations that are rural or urban.
				(c)TimetablesEach
			 strategy developed pursuant to subsection (a) shall include a timetable for
			 undertaking revisions identified pursuant to subsection (b).
			7.Federal
			 Hurricanes Katrina and Rita environmental justice advisory committee
			(a)EstablishmentThere
			 is established a committee to be known as the Federal Hurricanes Katrina and
			 Rita Environmental Justice Advisory Committee.
			(b)DutiesThe
			 Advisory Committee shall provide independent advice and recommendations to the
			 Environmental Protection Agency and the Working Group on areas relating to
			 environmental justice, which may include any of the following:
				(1)Advice on Federal
			 and State agencies’ framework development for integrating socioeconomic
			 programs into strategic planning, annual planning, and management
			 accountability for achieving environmental justice results agency-wide.
				(2)Advice on
			 measuring and evaluating agencies’ progress, quality, and adequacy in planning,
			 developing, and implementing environmental justice strategies, projects, and
			 programs.
				(3)Advice on
			 agencies’ existing and future information management systems, technologies, and
			 data collection, and the conduct of analyses that support and strengthen
			 environmental justice programs in administrative and scientific areas.
				(4)Advice to help
			 develop, facilitate, and conduct reviews of the direction, criteria, scope, and
			 adequacy of the Federal agencies’ scientific research and demonstration
			 projects relating to environmental justice.
				(5)Advice for
			 improving how the Environmental Protection Agency and others participate,
			 cooperate, and communicate within that agency and between other Federal
			 agencies, State and local governments, environmental justice leaders, interest
			 groups, and the public.
				(6)Advice regarding
			 the Environmental Protection Agency’s administration of grant programs relating
			 to environmental justice assistance (not to include the review or
			 recommendations of individual grant proposals or awards).
				(7)Advice regarding
			 agencies’ awareness, education, training, and other outreach activities
			 involving environmental justice.
				(c)Advisory
			 committeeThe Advisory Committee shall be considered an advisory
			 committee within the meaning of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			(d)Membership
				(1)In
			 generalThe Advisory Committee shall be composed of 21 members to
			 be appointed in accordance with paragraph (2). Members shall include
			 representatives of—
					(A)community-based
			 groups;
					(B)industry and
			 business;
					(C)academic and
			 educational institutions;
					(D)minority health
			 organizations;
					(E)State and local
			 governments, federally recognized tribes, and indigenous groups; and
					(F)nongovernmental and
			 environmental groups.
					(2)AppointmentsOf
			 the members of the Advisory Committee—
					(A)three members
			 shall be appointed by the majority leader of the Senate;
					(B)three members
			 shall be appointed by the minority leader of the Senate;
					(C)three members
			 shall be appointed by the Speaker of the House of Representatives;
					(D)three members
			 shall be appointed by the minority leader of the House of
			 Representatives;
					(E)two members shall
			 be appointed by the President; and
					(F)for each State in
			 the Hurricanes Katrina and Rita affected area, one member shall be appointed by
			 the Governor of such State.
					(e)Meetings
				(1)In
			 generalThe Advisory Committee shall meet at least twice
			 annually. Meetings shall occur as needed and approved by the Director of the
			 Office of Environmental Justice of the Environmental Protection Agency, who
			 shall serve as the officer required to be appointed under section 10(e) of the
			 Federal Advisory Committee Act (5 U.S.C. App.) with respect to the Committee
			 (in this subsection referred to as the Designated Federal
			 Officer).
				(2)Travel and per
			 diem expensesThe Administrator of the Environmental Protection
			 Agency may pay travel and per diem expenses of members of the Advisory
			 Committee when determined necessary and appropriate.
				(3)AgendaThe
			 Designated Federal Officer or a designee of such Officer shall be present at
			 all meetings, and each meeting shall be conducted in accordance with an agenda
			 approved in advance by such Officer.
				(4)AdjournmentThe
			 Designated Federal Officer may adjourn any meeting when the Designated Federal
			 Officer determines it is in the public interest to do so.
				(5)Open to
			 publicAs required by the Federal Advisory Committee Act,
			 meetings of the Advisory Committee shall be open to the public unless the
			 President determines that a meeting or a portion of a meeting may be closed to
			 the public in accordance with subsection (c) of section 552b of title 5, United
			 States Code.
				(6)CommentsUnless
			 a meeting or portion thereof is closed to the public (in accordance with
			 paragraph (5)), the Designated Federal Officer shall provide an opportunity for
			 interested persons to file comments before or after such meeting or to make
			 statements to the extent that time permits.
				
